         Case 1:20-cv-04855-PAE Document 27 Filed 09/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MIC GENERAL INSURANCE CORPORATION,

                                       Plaintiff,                        20 Civ. 4855 (PAE)
                        -v-
                                                                                ORDER
 WILFRIDO CABRERA and LUIS CRUZ,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On June 24, 2020, plaintiff filed the complaint in this case. Dkt. 1. On June 27, 2020,

plaintiff served defendants with process. Dkts. 7–8. Defendants did not answer or otherwise

respond to the complaint. On August 5, 2020, the Court ordered plaintiff to show cause as to

why the case should not be dismissed for failure to prosecute. Dkt. 9. On August 19, 2020,

plaintiff moved for a default judgment. Dkts. 13–16. The Memorandum in support of the

motion did not mention any stipulation between plaintiff and either defendant regarding an

extension of time to answer or otherwise appear in this action. Dkt. 16.

       On August 21, 2020, the Court ordered Cruz to show cause as to why the Court should

not grant plaintiff’s motion for default. Dkt. 21. On August 24, Cruz filed an answer. Dkt. 23.

On August 25, 2020, the Court ordered Cruz to explain why default was not warranted by

September 1, 2020. Dkt. 25. On August 31, 2020, counsel for Cruz filed an affidavit explaining

that on July 9, 2020, plaintiff signed a stipulation with Cruz extending his time to answer to

otherwise appear to August 24, 2020. Dkt. 26. This stipulation was never filed with the Court.

       In light of Cruz’s stipulation with the plaintiff, the Court, in recognition of the preference

for resolving lawsuits on the merits, denies the motion for a default judgment against Cruz. The
          Case 1:20-cv-04855-PAE Document 27 Filed 09/02/20 Page 2 of 2




Court will proceed on the merits against Cruz, and Cruz will attend the initial pretrial conference

is presently scheduled for September 23, 2020 at 2:30 p.m. All pretrial conferences must be

attended by the attorney who will serve as principal trial counsel.

       Counsel are, however, admonished to be considerably more attentive in the future to their

obligations to the Court.

       The Clerk of Court is respectfully directed to terminate the motion pending at docket 13.



       SO ORDERED.

                                                               PaJA.�
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: September 2, 2020
       New York, New York




                                                 2
